PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DURAND HEDIN,                          
                Plaintiff-Appellant,
                v.
TOMMY G. THOMPSON, SECRETARY,                   No. 03-1474
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
               Defendant-Appellee.
                                       
          Appeal from the United States District Court
           for the District of Maryland, at Greenbelt.
            Marvin J. Garbis, Senior District Judge.
                       (CA-02-2704-MJG)

                     Argued: December 3, 2003

                     Decided: January 20, 2004

     Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Luttig and Judge Duncan joined.


                            COUNSEL

ARGUED: R. Douglas Taylor, Jr., FARBER TAYLOR, L.L.C.,
Rockville, Maryland, for Appellant. Tarra R. DeShields-Minnis,
Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee. ON
BRIEF: Thomas M. DiBiagio, United States Attorney, OFFICE OF
2                         HEDIN v. THOMPSON
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


                              OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   In this case of first impression a commissioned officer in the Public
Health Service, not detailed to or serving in the Armed Forces, seeks
to bring claims against his employer based on federal antidiscrimina-
tion laws. The district court dismissed the officer’s claims. Because
Congress has mandated that Public Health Service officers be treated
for purposes of antidiscrimination laws as officers in active military
service with the Armed Forces, and military officers are exempt from
antidiscrimination laws, we affirm.

                                   I.

   Durand Hedin, a pharmacist and Commander in the Commissioned
Corps of the United States Public Health Service ("CCPHS"), works
as a Senior Regulatory Management Officer with the Food and Drug
Administration in the Department of Health and Human Services
("HHS").

  After HHS failed on several occasions to promote Hedin, a 52
year-old Caucasian male, and assertedly distributed work to him
unfairly, he filed three timely administrative complaints through
HHS’s internal equal employment opportunity program.1 The acting
Surgeon General issued a final decision finding for HHS on each of
Hedin’s complaints.

   Hedin then filed this action alleging the same discrimination, but
this time seeking redress under Title VII of the Civil Rights Act,
§ 701 et seq., 42 U.S.C. § 2000e et seq. (2000), and the Age Discrimi-
    1
   The Commissioned Corps Personnel Manual, Subchapter 26.1, Per-
sonnel Instruction 6, sets forth HHS’s equal employment opportunity
program for CCPHS officers.
                           HEDIN v. THOMPSON                             3
nation in Employment Act of 1967 ("ADEA"), § 2 et seq., 29 U.S.C.
§ 621 et seq. (2000). Specifically, Hedin relies on § 2000e-5(f)(3) and
§ 2000e-16 of Title VII and § 626(c)(1) and § 633a of the ADEA,
which provide that the federal government may not discriminate on
the basis of race, sex, or age with regard to "[a]ll personnel actions
affecting employees . . . in military departments [and] . . . executive
agencies" and which allow the district courts to hear claims arising
under these provisions. 42 U.S.C. § 2000e-16(a); 29 U.S.C. § 633a.2

   The Government moved to dismiss Hedin’s claims on the ground
that the district court lacked subject matter jurisdiction. Fed. R. Civ.
P. 12(b)(1). The Government contended, and the district court agreed,
that, as an officer in the CCPHS, Hedin had no remedies under federal
antidiscrimination laws.

   Some background explains the basis for the Government’s motion
and the district court’s holding. Although the Supreme Court has
never considered the question, every federal appellate court to do so
has concluded that uniformed members of the military are not "em-
ployees . . . in military departments," and so do not fall within the
scope of 42 U.S.C. § 2000e-16; courts have thus created a "military
exception" to Title VII. See, e.g., Randall v. United States, 95 F.3d
339, 343 (4th Cir. 1996); Johnson v. Alexander, 572 F.2d 1219, 1223-
24 (8th Cir. 1978). Moreover, the regulations of the Equal Employ-
ment Opportunity Commission ("EEOC") promulgated pursuant to
Title VII incorporate the military exception by providing that the fed-
eral sector equal employment opportunity program does not apply to
"[u]niformed members of the military departments." 29 C.F.R.
§ 1614.103(d)(1) (2003). Hedin does not challenge the "military
exception"; he simply contends that CCPHS officers not engaged in
any military service do not fall within that exception.

   Prior to 1998, courts differed on this question. Some held that
CCPHS officers, even if not engaged in military service, should be
treated as military officers for purposes of the judicially-created mili-
tary exception. See Salazar v. Heckler, 787 F.2d 527 (10th Cir. 1986).
  2
   Title VII and the ADEA contain jurisdictional provisions that are, in
relevant part, the same. Accordingly, for ease of reference, we refer here-
after just to Title VII.
4                         HEDIN v. THOMPSON
Others rejected that conclusion. See Milbert v. Koop, 830 F.2d 354
(D.C. Cir. 1987); Carlson v. HHS, 879 F. Supp. 545 (D. Md. 1995).

   In 1998, however, Congress enacted the Health Professions Educa-
tion Partnerships Act, Pub. L. No. 105-392, 112 Stat. 3524 (1998),
which amended provisions of the Public Health Service Act
("PHSA"), §§ 200 et seq., 42 U.S.C. §§ 201 et seq. (2000). This
amendment provides in pertinent part that "[a]ctive service of com-
missioned officers of the Service shall be deemed to be active military
service in the Armed Forces of the United States for purposes of all
laws related to discrimination on the basis of race, color, sex, ethnic-
ity, age, religion, and disability." Pub. L. No. 105-392, § 402(a), 112
Stat. 3524, 3587-88 (1998), as codified at 42 U.S.C. § 213(f). Relying
on this provision, the district court held that "the anti discrimination
provisions of Title VII and ADEA" under which Hedin sought to
recover did not apply to him and so granted the Government’s motion
to dismiss Hedin’s complaint.

                                   II.

   On appeal, Hedin argues, as he did before the district court, that
§ 213(f) applies only to those CCPHS officers, who, unlike himself,
are engaged in active military service, which he defines as service
undertaken by CCPHS officers who are "detailed to or . . . serving
with the armed forces of the United States." Brief of Appellant at 10.
Hedin maintains that, as a matter of statutory interpretation, the term
"active service" in § 213(f) equates to "active military service."

   We turn to the text of the statute to consider whether Hedin’s non-
military service as a CCPHS officer constitutes "active service" for
purposes of § 213(f). A court "determine[s] whether the language at
issue has a plain and unambiguous meaning" by looking to "the lan-
guage itself, the specific context in which that language is used, and
the broader context of the statute as a whole." Robinson v. Shell Oil
Co., 519 U.S. 337, 340-41 (1997). In this case, although the PHSA
never expressly defines "active service," it is clear from the particular
language of § 213(f) itself, the manner in which the term "active ser-
vice" is used throughout the PHSA, and in the other subsections of
§ 213, that "active service" in § 213(f) does not equate to active mili-
tary service, but includes all active service by CCPHS officers.
                          HEDIN v. THOMPSON                            5
   First, the language of § 213(f) itself requires this conclusion. Sec-
tion 213(f) provides that "active service" of CCPHS officers "shall be
deemed to be active military service in the Armed Forces." 42 U.S.C.
§ 213(f) (emphasis added). In mandating that one status is "deemed
to be" another, Congress recognized that the two are not identical, and
so expressly provided that one status was to be "considered" or
"treated as if" the other. See Black’s Law Dictionary 415 (6th ed.
1990). There would be no need for Congress to provide in § 213(f)
that "active service" in the CCPHS "be deemed" "active military ser-
vice" if the former actually equated to the latter.

   Moreover, with regard to the broader context of the statute as a
whole, the PHSA uses the term "active service" throughout the por-
tion of the statute governing administration of the Public Health Ser-
vice to refer to general, non-military service in the CCPHS. See, e.g.,
42 U.S.C. § 211(g)(3)(B)(ii)(2000) (indexing retirement pay to "the
number of years of . . . active commissioned service in the Service");
see also 42 U.S.C. §§ 209(d)(3)-(4), 211(j)(1)-(2), 212(a)(3),
212(a)(4)(A)-(B), 212(a)(5), 212(f) (2000). When the PHSA
addresses a certain kind of "active service," including military-type
service, it expressly modifies the term "active service" to indicate this
limitation. See, e.g., 42 U.S.C. § 209(d)(3) (referring to "active ser-
vice in the Reserve Corps") (emphasis added); § 211(j)(2) (referring
to "active service in such grade or any higher grade in the Reserve
Corps") (emphasis added); § 213(a) (referring to active service "in
time of war," "on detail for duty" to the military, or "while the Service
is part of the military forces of the United States") (emphases added).

   That throughout the administration portion of the PHSA, unless
specifically denominated to the contrary, the term "active service"
means all (not just military) active service provides a compelling indi-
cation that the term "active service" as used in § 213(f) has a similarly
broad meaning. Ratzlaf v. United States, 510 U.S. 135, 143 (1994)
("A term appearing in several places in a statutory text is generally
read the same way each time it appears."); Sullivan v. Stroop, 496
U.S. 478, 484 (1990) (reciting the well-established proposition that
"identical words used in different parts of the same act are intended
to have the same meaning") (internal quotation marks omitted).

   Ignoring both the specific language of § 213(f) ("shall be deemed
to be") and the general use of "active service" throughout the PHSA,
6                          HEDIN v. THOMPSON
Hedin focuses instead on the title of § 213 — "Military benefits" —
and the way in which the term "active service" is used in other sub-
sections of § 213. Specifically, Hedin contends that, consistent with
its title, every subsection of § 213 provides military benefits, which
Congress must therefore have intended would be extended only to
CCHPS officers engaged in "active military service," i.e., "actively
detailed and serving in the armed forces." Brief of Appellant at 15
(emphasis in original). Thus, according to Hedin, the term "active ser-
vice" as used in each of § 213’s subsections, including § 213(f), must
mean "active military service" to give effect to Congress’ supposed
intent to limit the receipt of military benefits to those engaging in mil-
itary service.

   Even adopting Hedin’s focus and considering only the use of the
term "active service" in the other subsections of § 213, this argument
fails. First, although as Hedin argues, § 213(a)-(c) involve military-
type service and subjects, subsections (b) and (c) never employ the
term "active service" and so nothing can be gleaned about that term’s
meaning from those subsections.3 Subsection 213(a) does use the term
"active service," but it expressly modifies "active service" to make
clear that the term is limited to certain military-type service. If Hedin
were correct and "active service" in subsection (a), standing alone,
equated to "actively detailed and serving in the armed forces," it
would be unnecessary for the subsection to specify, as it does, that it
applies only to "active service performed by [CCPHS officers] (1) in
time of war; (2) on detail for duty with the Army, Navy, Air Force,
Marine Corps, or Coast Guard; or (3) while the Service is part of the
military forces of the United States pursuant to Executive order of the
President." § 213(a)(emphasis added).

   Furthermore, adopting Hedin’s interpretation and equating "active
service" to active military service in § 213(e)(extending benefits of
the Soldiers’ & Sailors’ Civil Relief Act to CCPHS officers) would
    3
    Subsection (c) refers back to subsection (a) by providing the Surgeon
General with the authority to administer the "rights, privileges, immuni-
ties, and benefits referred to in subsection (a)." § 213(c). Subsection (b)
provides that "[t]he President may prescribe the conditions under which
commissioned officers of the Service may be awarded military ribbons,
medals, and decorations." § 213(b).
                           HEDIN v. THOMPSON                              7
render subsection (e) surplusage. This is so because § 213(a), by pro-
viding to CCPHS officers engaged in military service "all rights, priv-
ileges, immunities, and benefits now or hereafter provided under any
law of the United States" already affords CCPHS officers engaged in
military service the "privileges [and] immunities" of the Soldiers’ &
Sailors’ Civil Relief Act. See Wanner v. Glen Ellen Corp., 373 F.
Supp. 983, 985-86 (D. Vt. 1974).

   Finally, we do not find Hedin’s arguments based on the title of
§ 213, "Military benefits," and on the dearth of legislative history
accompanying the enactment of § 213(f) persuasive. Such arguments
simply cannot prevail over the overwhelming evidence in the statu-
tory text and structure that the term "active service," standing alone
and unmodified, does not equate to active military service. See gener-
ally Pennsylvania Dept. of Corr. v. Yeskey, 524 U.S. 206, 212 (1998)
("[T]he title of a statute . . . cannot limit the plain meaning of the text.
For interpretive purposes, [it is] of use only when [it] shed[s] light on
some ambiguous word or phrase.") (internal quotation marks and cita-
tion omitted) (alterations in original); Ratzlaf, 510 U.S. at 147-48
("[W]e do not resort to legislative history to cloud a statutory text that
is clear.").

   A court must attempt to interpret a statute so as to give each word
meaning and to avoid creating surplusage. Ratzlaf, 510 U.S. at 140-
41; Pennsylvania Dept. of Pub. Welfare v. Davenport, 495 U.S. 552,
562 (1990) ("Our cases express a deep reluctance to interpret a statu-
tory provision so as to render superfluous other provisions in the same
enactment."), superseded by statute as recognized in, Johnson v.
Home State Bank, 501 U.S. 78, 83 n.4 (1991). Here, by adopting the
interpretation proposed by Hedin, we would render a significant por-
tion of the statute — subsection (e) and "shall be deemed" in subsec-
tion (f) itself — without meaning.4
  4
    Adopting Hedin’s interpretation would also disturb existing mecha-
nisms for the redress of discrimination claims by CCPHS officers
because both the EEOC and the HHS have organized their policies
around an understanding that § 213(f) bars the application of Title VII
and related antidiscrimination laws to CCPHS officers. Although shortly
before the passage of § 213(f) the EEOC issued a decision announcing
its belief that it had jurisdiction to regulate CCPHS officers under Title
8                          HEDIN v. THOMPSON
   Accordingly, we hold that the term "active service" as used in
§ 213(f) does not equate to active military service. Rather, § 213(f)
applies to officers who, like Hedin, are generally engaged in active
service as commissioned officers of the Public Health Service.
Because § 213(f) requires that such service "be deemed" active mili-
tary service in the Armed Forces and antidiscrimination laws do not
apply to those engaged in active military service in the Armed Forces,
neither Title VII nor the ADEA applies to CCPHS officers such as
Hedin.

                                   III.

    For the foregoing reasons, the judgment of the district court is

                                                             AFFIRMED.

VII, Guerard v. Shalala, Appeal No. 01976658, 1998 WL 746307
(E.E.O.C. Sept. 24, 1998), the EEOC reversed course because it found
that § 213(f) made it clear that CCPHS officers fall outside the scope of
Title VII and that it was therefore without jurisdiction to regulate them.
See Eklund v. Thompson, Appeal No. 01A00406, 2002 WL 31493438
(E.E.O.C. Oct. 30, 2002); Raymond v. Shalala, 101 F.E.O.R. 15611
(2000). HHS policy reflects a similar shift. After the passage of § 213(f),
HHS repealed "Departmental decisions that members of the PHS Com-
missioned corps are covered by Title VII," substituted a policy providing
for the processing of equal employment opportunity complaints by
CCPHS officers through the equal opportunity provisions of the Com-
missioned Corps Personnel Manual, and declared that "as members of a
Uniformed Service, commissioned officers are not covered by laws
related to discrimination on the basis of race, color, sex, ethnicity, age,
religion, and disability." Commissioned Corps Personnel Manual Instruc-
tion, Personnel Instruction 1—Equal Opportunity, 1999 WL 33310480
(Nov. 30, 2001). The parties do not cite to these agency actions and we
do not treat them as binding; however, we note that to decide that
CCPHS officers are within the reach of Title VII would upset the prover-
bial apple cart.